PEE CURIAM.
In the above numbered and entitled cause, come the appellees, by their counsel, Messrs. Howth; Adams & Hart, and confess that in, the record and proceedings in the court below therein there is reversible error. Because of said error so confessed, it is ordered, adjudged, and decreed that the judgment of said District Court in said cause be, and the same is, reversed, and that said case be; and it is hereby, remanded to said District Court for further proceedings. It is further ordered and adjudged that a certified copy of this judgment be issued to the clerk of the District Court of the United States for the Eastern District of Texas, at Beaumont.